EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nagle on 01 February 2022.
The application has been amended as follows:
Claims:
2. The computer-implemented method of claim 1, wherein:	the user-generated link is a first user-generated link;	the issue ticket is a first issue ticket;	the software product is a first software product; and	the method further comprises:	identifying a third document, the third document being a second issue ticket of the issue tracking system and comprising a second user-generated link to the first document;	processing a third document record [[of]] associated with the third document to identify a second software product associated with the third document; and	determining whether the second software product is the same as the first software product.
issue ticket;	the software product is a first software product; and	the method the sequences of instructions cause the processor to implement further comprises:	identifying a third document, the third document being a second issue ticket of the issue tracking system and comprising a second user-generated link to the first document;	processing a third document record [[of]] associated with the third document to identify a second software product associated with the third document; and	determining whether the second software product is the same as the first software product.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in any reasonable combination, fails to teach the invention as claimed. For example, Clark and Egnor teaches propagating descriptive information about a first web page to another page that links to the first page, but does not teach determining linked documents using document records stored together with the documents in a same data store.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176